DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 17-30 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  Applicant has amended independent claims 17 and 24.  Examiner agrees with Applicant’s argument that the claims are no longer directed to an abstract idea, therefore the rejection of claims 17-30 under 35 U.S.C. 101 is withdrawn.
3.	Claims 1, 3-9 and 11-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US2011/0159451), and Claims 2 and 10 were rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US2011/0159451) in view of Sachdeva et al. (US2014/0379356).  Claims 1, 9, 17 and 24 are independent.
Applicant has amended claim 1 to include the limitations “evaluating a first amount of tooth mass removal of the patient’s teeth, the first amount of tooth massremoval corresponding to the first restorative object based at least in part on the first evaluated restorative object position and one of the one or more candidate orthodontic position”.  Claims 9, 17 and 24 are amended in a corresponding fashion.  Examiner agrees with Applicant’s argument that the amended claims overcome Kuo.
Applicant’s arguments, filed 4 August 2021, with respect to claims 1-30 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-9 and 11-30 and the 35 U.S.C. 103 rejection of claims 2 and 10 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-30 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667